Interim orders, Supreme Court, New York County (Carol R. Edmead, J), entered November 10, 2011, which, inter alia, granted defendant Colgate-Palmolive Company’s motion to stay this action, and stayed plaintiffs motion to compel discovery, unanimously affirmed, without costs.
Supreme Court properly stayed this action pending the resolution of an appeal in a related action among the parties in Massachusetts (see CPLR 2201; Asher v Abbott Labs., 307 AD2d 211 [2003]). The issues, relief sought, and parties in the two actions are substantially identical (see id.). Plaintiffs argument that the Massachusetts action is no longer pending because it was dismissed is unavailing, since an appeal was taken from the order of dismissal (see Rael Automatic Sprinkler Co. v Solow Dev. Corp., 58 AD2d 600 [1977]; D’Aprile v Blythe, 53 AD2d 1059, 1060 [1976]). The duplication of effort, waste of judicial resources, and possibility of inconsistent rulings in the absence of a stay outweigh any prejudice to plaintiff resulting from the fact that defense counsel is located in New York (see Asher, 307 AD2d at 212), particularly since the materials that may be relevant to whether plaintiff is entitled to independent counsel, i.e., liability insurance policies, correspondence from the insurance companies, and the insurance claims files, and insurance company witnesses, are located in Massachusetts. Concur— Andrias, J.P., Friedman, Sweeny, Manzanet-Daniels and Román, JJ.